Exhibit 10.1

 

AMENDMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT (this “Amendment”) is entered into as of July 5, 2005,
by and among Drugmax, Inc., a Nevada corporation (the “Company”), and the
investors signatory hereto, as set forth on Schedule A hereto (“Investors”).

 

BACKGROUND

 

The Company and each of the Investors are parties to a Securities Purchase
Agreement dated as of December 1, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Purchase Agreement”) pursuant to
which each Investor purchased certain securities of the Company, including but
not limited to shares of series A preferred stock (the “Preferred Stock”). The
rights and preferences of the Preferred Stock was set forth in a Certificate of
Designation filed with the Secretary of State of the State of Nevada, as amended
and restated on January 21, 2005 (as amended, restated, supplemented or
otherwise modified from time to time, the “Certificate of Designation”)

 

The Company and each Investor are also parties to a Registration Rights
Agreement dated as of December 1, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Registration Rights Agreement)
pursuant to which the Company, among other things, agreed to file a registration
statement covering the Registrable Securities (as therein defined).

 

The Company has requested that each Investor agree to amend the Certificate of
Designation and the Registration Rights Agreement, and each Investor, acting
individually, is willing to do so on the terms and conditions hereafter set
forth.

 

NOW, THEREFORE, in consideration of the agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each party hereto hereby agrees as follows:

 

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Security and Purchase Agreement.

 

2. Amendments to the Certificate of Designation. Subject to satisfaction of the
conditions precedent set forth in Section 4 below, the Certificate of
Designation is hereby amended as follows:

 

(a) Section 3(a) of the Certificate of Designation is hereby amended in its
entirety to provide as follows:

 

a) Holders shall be entitled to receive and the Corporation shall pay,
cumulative dividends at the rate per share (as a percentage of the Stated Value
per share) of 7% per annum until the fourth anniversary of the Original Issue
Date, 9% per annum from the fourth anniversary of the Original Issue Date until
the fifth anniversary of the Original Issue Date, 11% per annum from the fifth
anniversary of the Original Issue Date until the sixth anniversary of the



--------------------------------------------------------------------------------

Original Issue Date and 14% per annum thereafter, payable quarterly on March 1,
June 1, September 1 and December 1, beginning with the next such date after the
Original Issue Date and on any Conversion Date or redemption date pursuant to
the terms hereunder (except that, if such date is not a Trading Day, the payment
date shall be the next succeeding Trading Day) (“Dividend Payment Date”).
Notwithstanding the foregoing, Holders shall be entitled to receive and the
Corporation shall pay, cumulative dividends from March 2, 2005 through September
30, 2005 to the Holders on October 1, 2005. The form of dividend payments to
each Holder shall be made in the following order: (i) if funds are legally
available for the payment of dividends and the Equity Conditions have not been
met, in cash only, (ii) if funds are legally available for the payment of
dividends and the Equity Conditions have been met, at the sole election of the
Corporation, in cash or shares of Common Stock which shall be valued solely for
such purpose at 90% of the average of the 20 VWAPs immediately prior to the
Dividend Payment Date; (iii) if funds are not legally available for the payment
of dividends and the Equity Conditions have been met, in shares of Common Stock
which shall be valued at 90% of the average of the 20 VWAPs immediately prior to
the Dividend Payment Date; (iv) if funds are not legally available for the
payment of dividends and the Equity Conditions relating to registration have
been waived by such Holder, as to such Holder only, in unregistered shares of
Common Stock which shall be valued at 90% of the average of the 20 VWAPs
immediately prior to the Dividend Payment Date; and (v) if funds are not legally
available for the payment of dividends and the Equity Conditions have not been
met, then, at the election of such Holder, such dividends shall accrue to the
next Dividend Payment Date or shall be accreted to the outstanding Stated Value.
The Holders shall have the same rights and remedies with respect to the delivery
of any such shares as if such shares were being issued pursuant to Section 6. On
the Original Issue Date the Corporation shall have notified the Holders whether
or not it may lawfully pay cash dividends. The Corporation shall promptly notify
the Holders at any time the Corporation shall become able or unable, as the case
may be, to lawfully pay cash dividends. If at any time the Corporation has the
right to pay dividends in cash or Common Stock, the Corporation must provide the
Holder with at least 20 Trading Days’ notice of its election to pay a regularly
scheduled dividend in Common Stock. Dividends on the Preferred Stock shall be
calculated on the basis of a 360-day year, shall accrue daily commencing on the
Original Issue Date, and shall be deemed to accrue from such date whether or not
earned or declared and whether or not there are profits, surplus or other funds
of the Corporation legally available for the payment of dividends. Except as
otherwise provided herein, if at any time the Corporation pays dividends
partially in cash and partially in shares, then such payment shall be
distributed ratably among the Holders based upon the number of shares of
Preferred Stock held by each Holder. Any dividends, whether paid in cash or
shares, that are not paid within three Trading Days following a Dividend Payment
Date shall continue to accrue and shall entail a late fee, which must be paid in

 

2



--------------------------------------------------------------------------------

cash, at the rate of 18% per annum or the lesser rate permitted by applicable
law (such fees to accrue daily, from the Dividend Payment Date through and
including the date of payment).”

 

(b) Section 6(b) of the Certificate of Designation is hereby amended in its
entirety to provide as follows:

 

“Conversion Price. The conversion price for the Preferred Stock shall equal
$2.80 (the “Conversion Price”), subject to adjustment herein.”

 

3. Amendments to Registration Rights Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 4 below, the following defined terms
set forth in Section 1 of the Registration Rights Agreement are hereby amended
in their entirety to provide as follows:

 

“Effectiveness Date” means, with respect to the initial Registration Statement
required to be filed hereunder, October 1, 2005 and, with respect to any
additional Registration Statements which may be required pursuant to Section
3(c), the 90th calendar day following the date on which the Company first knows,
or reasonably should have known, that such additional Registration Statement is
required hereunder; provided, however, in the event the Company is notified by
the Commission that one of the above Registration Statements will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the fifth Trading
Day following the date on which the Company is so notified if such date precedes
the dates required above.

 

“Filing Date” means, with respect to the initial Registration Statement required
hereunder, July 8, 2005 and, with respect to any additional Registration
Statements which may be required pursuant to Section 3(c), the 15th day
following the date on which the Company first knows, or reasonably should have
known that such additional Registration Statement is required hereunder..

 

4. Conditions of Effectiveness. This Amendment shall become effective upon
satisfaction of the following conditions precedent: Investors shall have
received (i) a copy of this Amendment executed by the Company and holders,
collectively, of at least 51% of the Preferred Stock, (ii) an amendment to the
Certificate of Designation shall have been filed with and accepted by the
Secretary of State of the State of Nevada (the “Amendment to Designation”),
(iii) all such other certificates, instruments, documents or agreements as may
reasonably be required by an Investor, each of which shall be in form and
substance reasonably satisfactory to such Investor.

 

5. Representations and Warranties. The Company hereby represents and warrants as
follows:

 

(a) This Amendment, the Amendment to Designation and the Registration Rights
Agreement, as amended hereby, constitute legal, valid and binding obligations of
the Company and are enforceable against the Company in accordance with their
respective terms.

 

3



--------------------------------------------------------------------------------

(b) Upon the effectiveness of this Amendment, the Company hereby reaffirms all
covenants, representations and warranties made in the Purchase Agreement and the
Registration Rights Agreement, as applicable, to the extent the same are not
amended hereby or updated pursuant to the Company’s filings with the Securities
and Exchange Commission and agree that all such covenants, representations and
warranties shall be deemed to have been remade as of the effective date of this
Amendment. Notwithstanding the foregoing, each Investor acknowledges that the
Company filed it’s Form 10-K for the year ended January 1, 2005 late and the
Company is not currently eligible to use a Form S-3 registration statement.

 

6. Effect on the Certificate of Designation and Registration Rights Agreement.

 

(a) Upon the effectiveness of Sections 2 and 3 hereof, each reference in the
Certificate of Designation and Registration Rights Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Certificate of Designation and Registration Rights
Agreement, as applicable, as amended hereby.

 

(b) Except as specifically amended herein, the Purchase Agreement, Certificate
of Designation, the Registration Rights Agreement, and all other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect, and are hereby ratified and confirmed.

 

7. Waiver of Liquidated Damages under Registration Rights Agreement; Waiver of
Defaults Under Certificate of Designation.

 

(a) Each Investor hereby waives all liquidated damages which have accrued prior
to the date hereof and which would otherwise have been payable by the Company to
such Investor under and in accordance with the Registration Rights Agreement or
any other agreement executed in connection therewith.

 

(b) Each investor hereby waives any event of default or other right to
accelerate obligations due pursuant to the Certificate of Designation, which has
occurred or may exist at any time prior to and including the date hereof.

 

8. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.

 

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

10. Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

 

[Signature Pages to Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

DRUGMAX, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     INVESTORS:

--------------------------------------------------------------------------------

Print name By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

5



--------------------------------------------------------------------------------

Schedule A

 

Midsummer Investment, Ltd. Islandia L.P. Wasatch Micro Cap Fund Wasatch Micro
Cap Value Fund Enable Growth Partners, L.P. Bristol Investment Fund, Ltd. Crown
Investment Partners, L.P.